Name: Commission Regulation (EEC) No 3021/85 of 30 October 1985 amending Regulation (EEC) No 262/79 as regards the time limit for the submission of proof of the quantities of butter processed
 Type: Regulation
 Subject Matter: marketing;  food technology;  foodstuff;  processed agricultural produce
 Date Published: nan

 No L 289/ 14 Official Journal of the European Communities 31 . 10 . 85 COMMISSION REGULATION (EEC) No 3021 /85 of 30 October 1985 amending Regulation (EEC) No 262/79 as regards the time limit for the submission of proof of the quantities of butter processed Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1298/85 (2), and in particular Article 6 (7) thereof, Whereas Article 22 (4) of Commission Regulation (EEC) No 262/79 of 12 February 1979 on the sale of butter at reduced prices for use in the manufacture of pastry products, ice-cream and other foodstuffs (3), as last amended by Regulation (EEC) No 2072/85 (4), lays down that the processing securities shall be forfeited in proportion to the quantities for which the proof has not been produced within 1 8 months ; whereas it has emerged that a penalty for failure to produce the proof corresponding to the total loss of the security after expiry of a period of 18 months is not indispensible for ensuring compliance with the rules ; whereas the application thereof should therefore be made more flexible ; whereas, moreover, the new provision should be made applicable in cases where the securities have not yet been deemed definitively forfeit ; HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is added to Article 22 (4) of Regulation (EEC) No 262/79 : 'However, if proof is furnished within 18 months calculated from the date specified in the' first subparagraph, 85 % of the amount forfeited shall be refunded.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. At the request of the parties concerned it shall apply to securities lodged before the said date which have not yet been deemed definitively forfeit . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 October 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 0 OJ No L 137, 27 . 5 . 1985, p. 5 . (3) OJ No L 41 , 16 . 2 . 1979, p. 1 . (4) OJ No L 196, 26 . 7 . 1985, p. 22 .